Citation Nr: 1042509	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy, 
bilateral upper and bilateral lower extremities, to include as 
due to exposure to herbicides.

3.  Entitlement to service connection for depression, to include 
as secondary to prostate cancer or diabetes mellitus.

4.  Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides. 

5.  Entitlement to service connection for a hormone disorder, to 
include as secondary to diabetes mellitus.

6.  Entitlement to service connection for urinary problems, to 
include as secondary to claimed conditions.

7.  Entitlement to service connection for kidney problems, to 
include as secondary to claimed conditions.

8.  Entitlement to service connection for hypertension, to 
include as secondary to claimed conditions.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for a skin rash, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1971 to May 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2006 and July 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

The Veteran testified before decision review officers at hearings 
in January 2008 and May 2010.  He also testified before the 
undersigned at a hearing in August 2010.  Transcripts of all 
three hearings are of record.

Since the last supplemental statement of the case (SSOC), 
additional evidence has been received, without a waiver, in the 
form of medical records.  Normally, absent a waiver from the 
Veteran, a remand is necessary when evidence is received by the 
Board that has not been considered by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Here, however, some of the records are pertinent to the 
issues being remanded and will be addressed on remand; other 
records, while pertinent to the issues being decided herein, are 
merely cumulative or duplicative of information already in the 
claims file and therefore, considered by the RO.  Consequently, a 
remand for the issues of service connection for bilateral hearing 
loss and tinnitus is not necessary.

All of the issues except for service connection for bilateral 
hearing loss and tinnitus are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran does not have a left ear hearing loss disability 
for VA purposes.

2.  The Veteran does not have right ear hearing loss that is 
causally or etiologically related to his military service.

3.  The Veteran is not credible regarding the onset of his 
tinnitus.

4.  The Veteran does not have tinnitus that is causally or 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).  

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Claims

The Veteran contends that he has bilateral hearing loss and 
tinnitus related to his military service.  The Veteran's 
personnel records show that he worked in aircraft maintenance.  
He contends that he incurred acoustic trauma from working on 
aircraft; the Board concedes acoustic trauma.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic 
diseases, including hearing loss, may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  Moreover, 
the absence of evidence of hearing loss in service is not a bar 
to service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  
3.385.

The Veteran's service treatment records show no complaints of, or 
treatment for, bilateral hearing loss or tinnitus.  His entrance 
examination in April 1971 revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

10
LEFT
30
20
15

15

His discharge examination in January 1975 revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
20
LEFT
20
10
20
30
25
Post-service medical records dated through 2005 from the 
Veteran's private physician show that he denied hearing loss and 
tinnitus.  

The Veteran was afforded a VA examination in January 2008.  His 
claims file was reviewed.  The Veteran reported military noise 
exposure of being a jet aircraft mechanic; he reportedly wore 
hearing protection.  Post-service noise exposure included 
occupational noise at a steel mill using pneumatic press in 
production with no hearing protection.  There was no recreational 
noise exposure.  Tinnitus was reported to have an onset of 10 to 
15 years earlier.  His puretone thresholds, in decibels, were as 
follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
50
LEFT
15
15
25
25
35

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 98 percent in the right ear and 96 
percent in the left ear.  The Veteran was diagnosed with 
bilateral sensorineural hearing loss and tinnitus.  The examiner 
opined that hearing loss and tinnitus were less likely as not 
caused by or a result of military service.  The examiner's 
rationale was that the discharge audiogram was normal for the 
right ear with only a mild loss of 30 decibels seen for the left 
ear at 6000 Hertz.  The examiner further opined that occupational 
noise exposure without hearing protection was the cause of any 
further hearing loss and tinnitus.

Testimony at the Veteran's hearings show that he reported that he 
did not in fact wear hearing protection in service and that he 
first experienced tinnitus in service.

The Board observes that as regards the Veteran's left ear, he 
does not meet VA's definition of hearing loss.  As noted above, 
hearing loss for VA purposes requires that the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. §  3.385.  The Veteran's hearing 
acuity as shown at the January 2008 VA examination in the left 
ear does not meet VA's definition of hearing loss.  Therefore, 
service connection for hearing loss of the left ear cannot be 
granted.

As to the Veteran's right ear, the Board finds that service 
connection for hearing loss is not warranted.  The Veteran's STRs 
showed normal hearing during service; the thresholds for normal 
hearing are 0 to 20 decibels.  See Hensley at 157 (citing 
Schroeder et al. eds., Current Medical Diagnosis & Treatment, 
1988, pages 110-111).  The only medical opinion of record, that 
of the VA examiner, indicates that the Veteran's hearing loss is 
due to occupational noise exposure post-service.  No medical 
professional has provided any opinions to the contrary.  

In light of the negative opinion by the VA examiner, the only 
evidence relating a current right ear hearing loss disability to 
active service is the Veteran's personal statements.  There is no 
indication in the record that the Veteran is a physician or other 
health care professional.  The Board acknowledges that lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  For example, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  However, in this case, the 
Veteran is not providing statements related to the diagnosis of a 
simple disorder or about symptomatology but is instead rendering 
an opinion as to the etiology of his right ear hearing loss.  

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, a hearing loss disability is not a condition generally 
capable of lay diagnosis, although its symptoms, such as 
difficulty hearing, might be described by a lay person, nor is it 
the type of condition that can be causally related to military 
service without medical expertise.  Davidson, 581 F.3d 1313; 
Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this 
regard, the origin of a hearing loss disability is a matter of 
medical complexity and is often the subject of conflicting 
opinions even among medical professionals.  Thus, the Board 
concludes that the Veteran is competent to report symptoms he 
experienced while in service and after service, and the Veteran's 
wife is competent to testify when she first noticed that the 
Veteran was unable to hear her when she spoke.  However, their 
statements as to the origin of a hearing loss disability do not 
constitute competent evidence.  As a layperson, the Veteran and 
his wife are not competent to provide evidence that requires 
medical knowledge because they both lack the requisite 
professional medical training, certification and expertise to 
present opinions regarding such matters.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that matters involving 
special experience or special knowledge require the opinions of 
witnesses skilled in that particular science, art, or trade).  
Therefore, the Veteran's statements (and his wife's) regarding 
etiology of his right ear hearing loss in this case do not 
constitute competent evidence on which the Board can make a 
service connection determination.

In sum, the competent and persuasive evidence of record does not 
establish any nexus to the Veteran's military service.  The 
Board's finding is further supported by the absence of any right 
ear hearing loss until the January 2008 examination; as noted 
above, the Veteran's private medical records dated through 2005 
show that he reported no hearing loss.  The Court has indicated 
that normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Thus, the 
lack of any objective evidence of right ear hearing complaints, 
symptoms, or findings for more than 20 years between the period 
of active service and his claim for service connection is itself 
evidence which tends to show that this disability did not have 
its onset in service or for many years thereafter. 

Additionally, because the Veteran was not diagnosed with hearing 
loss within one year of separation of service, there is no 
presumption that hearing loss was incurred during service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§3.307, 3.309.

The Board also finds that service connection for tinnitus is not 
warranted.  With regards to the Veteran's credibility regarding 
the onset of his tinnitus, the Board observes that the Veteran 
has been inconsistent in his reports of the onset.  He reported 
that it began 10-15 years earlier at the January 2008 VA 
examination; subsequent testimony at his hearings indicates that 
it began in service.  Additionally, the Veteran's post-service 
medical records dated through 2005 show that he reported that he 
did not have tinnitus.  In this case, the Veteran has not 
provided any explanation for why he reported a different time of 
onset to the VA examiner.  Moreover, the Veteran's testimony at 
his January 2008 hearing (prior to the examination) indicates 
uncertainty regarding whether he in fact actually experiences 
tinnitus.  The Veteran testified that he hears what sounds like a 
field of crickets and then constant ringing.  However, the 
Veteran testified that "sometimes I just don't know."  He 
continued to testify that the volume went up and down.  Since the 
Veteran has not been consistent regarding the onset of his 
tinnitus, denied having tinnitus in his private treatment 
records, and his testimony at the January 2008 hearing indicates 
uncertainty regarding whether he actually has tinnitus, the Board 
does not find him credible.  Moreover, the uncontradicted VA 
examiner's opinion indicates that it is not related to his 
military service.

The Board acknowledges the Veteran's belief that he has bilateral 
hearing loss and tinnitus related to his military service.  
However, there is no evidence of record showing that the Veteran 
has the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis of 
a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2010).  For the same reasons discussed 
in more detail above, the Veteran's own assertions as to 
diagnosis and etiology of a disability have no probative value, 
and are clearly outweighed by the negative medical opinion.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss and tinnitus are denied.  See 38 U.S.C.A 
§5107 (West 2002 & Supp. 2010).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in November 2005, 
before the AOJ's initial adjudication of the claims.  

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or effective 
dates to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). The RO also provided a statement of the case (SOC) and 
supplemental statements of the case (SSOC) reporting the results 
of its reviews of the issues on appeal and the text of the 
relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured an examination in furtherance of his claims.  VA has 
no duty to inform or assist that was unmet.

VA opinions with respect to the issues on appeal was obtained in 
January 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the 
January 2008 opinions obtained in this case were sufficient, as 
they were predicated on a full reading of the VA medical records 
in the Veteran's claims file.  They consider all of the pertinent 
evidence of record, the statements of the appellant, and provide 
explanations for the opinions stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.


REMAND

In this case, the remainder of the Veteran's service connection 
claims on appeal have been raised and addressed to include as 
being related to Agent Orange exposure or disorders secondary to 
other disorders related to Agent Orange exposure.  The Veteran 
asserts that he was exposed to Agent Orange that was sprayed on 
or around bases where he was stationed in Thailand.  The Veteran 
also asserts that he had two separate temporary duty assignments 
in Vietnam to work on aircraft.  

A service personnel report showing the Veteran's duty assignments 
confirms that he served in Thailand from May 1972 to March 1973 
at U-Tapao Airfield.  The Veteran's personnel records show that 
he performed aircraft maintenance in service.  There is no 
indication in the Veteran's personnel records or service 
treatment records that show any temporary duty assignments in 
Vietnam.  

Although the Veteran has not been consistent with the dates he 
allegedly went to Vietnam for temporary duty, questions asked at 
the DRO hearing in May 2010 and the Board hearing in August 2010 
narrowed the time frame.  He states that he went to Vietnam after 
being in Thailand two to three months, and he agreed that this 
would likely have been in August or September 1972.  He testified 
that other members of his unit were also sent to Vietnam to 
assist with aircraft repair.  In an attempt to verify his TDY 
assignments, the RO should request his unit records and morning 
reports for the August-September 1972 time period.



Accordingly, the case is REMANDED for the following action:

1.  The RO should send an inquiry to the U.S. 
Army Joint Services Records Research Center 
(JSRRC) for:  (1) unit reports for the 307th 
Field Maintenance Squadron for August and 
September 1972, and (2) references to the 
Veteran in the morning reports for the 307th 
Field Maintenance Squadron for August and 
September 1972.

2.  If, and only if, the above development 
shows that the Veteran was likely exposed to 
herbicides in service, schedule the Veteran 
for VA examinations with medical 
professionals of appropriate expertise to 
obtain opinions as to whether any of the 
claimed conditions are as likely as not 
related to that exposure. 
	
3.  After undertaking any other development 
deemed appropriate, the RO should consider 
the issues on appeal in light of all 
information or evidence received, including 
the additional private medical records 
received since the last SSOC.  If any benefit 
sought is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


